El Juez Asociado Señor Aldret,
emitió la opinión del tribunal.
*711La apelante lia interpuesto este recurso contra sentencia que la condena por tener en su establecimiento industrial una báscula para la compra de cañas a colonos que registra peso falto o incompleto; y el primer motivo que alega para sostenerlo es que la contrastación de su báscula no se hizo con pesas de indiscutible exactitud, debidamente comproba-das, porque además de varias pesas se usó un vagón de hierro que se dice tenía entonces 17,870 libras de peso, sin que esto se probase en el juicio.
Ese vagón se usa con varias pesas para contrastar las básculas grandes y el día anterior al que se refiere la acu-sación fué comprobado' su peso en una báscula de ferrocarril que pesó con exactitud 10,950 libras que con varias pesas no discutidas, le fueron puestas, en cuya báscula fué pesado después el vagón dando un peso de 17,870 libras. Pero alega la apelante que el lieclio de que la báscula del ferro-carril pesara bien las 10,950 libras que se le pusieron en pesas no significa que pesara bien las 17,870 que registró el vagón, porque un peso menor no es comprobante para un peso mayor.
El testigo que hizo la comprobación del peso del vagón declaró que la experiencia ha demostrado que una báscula que pese bien 10,950 libras, si tuviera un error desde esa cantidad hasta 17,000 libras, el error sería insignificante. Nos parece que esta explicación es satisfactoria y suficiente, pues habiendo dado la báscula del ferrocarril peso exacto con las 10,950 libras que le pusieron con varias pesas parece lo natural que también debe ser correcto su peso de las 7,920 libras restantes del peso que acusó el vagón, salvo prueba en contrario de que eso no es así o de que en este caso con-creto el peso del vagón era inferior a 17,870 libras, prueba que no fué presentada.
El otro motivo para la apelación es que cuando se veri-ficó la contrastación de la báscula ocurría en ella un caso de fuerza mayor porque un canal de riego que está próximo a ella se había desbordado metiendo agua en la romana.
*712El lieclio del desbordamiento del agua de un canal de riego no es constitutivo de fuerza mayor; pero aunque lo fuera siempre resultaría que si bien un testigo de la ape-lante declaró que el agua que tenía la romana podría afec-tar a ella, ese mismo testigo declaró que el inspector de pesas y medidas manifestó lo contrario, por lo que creemos que tampoco es sostenible el segundo motivo de error.

La sentencia apelada debe ser confirmada.